department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi b09 postn-124337-02 uilc 2032a internal_revenue_service national_office legal advice memorandum for raymond dunn estate_tax attorney cc sb nas from subject melissa c liquerman branch chief cc psi b09 failure to sign the agreement referred to in sec_2057 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend decedent executor date issue whether the submission of an unsigned agreement referred to in sec_2057 renders the sec_2057 election ineffective or may the executor have a reasonable period of time not exceeding days after notification to provide the necessary signatures conclusion the executor shall have a reasonable period of time not exceeding days after notification of the failure to provide the required signatures facts postn-124337-02 decedent died on date executor signed the form_706 and included schedule t with the form_706 but did not sign the written_agreement referred to in sec_2057 law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 allows a deduction not to exceed dollar_figure from the value of the decedent's gross_estate for the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that in order to qualify for the deduction the executor must elect application of the section and file the written_agreement described in sec_2057 sec_2057 provides that the agreement referred to in this subsection is a written_agreement signed by each person in being who has an interest whether or not in possession in any property designated in the agreement consenting to the recapture provisions described in sec_2057 with respect to such property sec_2057 generally defines the term qualified_family-owned_business_interest to mean- a an interest as a proprietor in a trade_or_business carried on as a proprietorship or b an interest in an entity carrying_on_a_trade_or_business if- i at least- i percent of such entity is owned directly or indirectly by the decedent and members of the decedent’s family ii percent of such entity is owned by members of two families or iii percent of such entity is owned by families and ii for purposes of subclause ii and iii of clause i at least percent of such entity is owned by the decedent and members of the decedent’s family sec_2057 provides that for purposes of making the election and filing the agreement under sec_2057 rules similar to the rules under sec_2032a and regarding the election of special_use_valuation of farm and other qualified_real_property will apply postn-124337-02 sec_2032a provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 in a manner consistent with the regulations prescribed by the secretary the election once made is irrevocable sec_2032a provides that the agreement referred to in sec_2032a is a written_agreement signed by each person in being who has an interest whether or not in possession in any property designated in such agreement consenting to the application of subsection c with respect to such property sec_2032a provides that the secretary shall prescribe procedures which provide that in any case in which the executor makes an election under sec_2032a and submits the agreement referred to in sec_2032a within the time prescribed therefor but the notice of election as filed does not contain all required information or the signatures of or more persons required to enter into the agreement described in sec_2032a are not included on the agreement as filed or the agreement does not contain all required information the executor will have a reasonable period of time not exceeding days after notification of such failures to provide such information or signatures under sec_2057 rules similar to sec_2032a will apply for purposes of making the election and filing the agreement required under sec_2057 these provisions reflect congressional intent that taxpayers be given an opportunity to correct simple errors and imperfect elections made under sec_2057 where a taxpayer fails to include all required information or signatures the taxpayer accordingly shall have a period of time not exceeding days after the taxpayer is notified of the omissions to provide the information or signatures needed to perfect the election this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by paul f kugler melissa c liquerman branch chief branch associate chief_counsel passthroughs and special industries
